Title: To George Washington from Henry Knox, 29 December 1794
From: Knox, Henry
To: Washington, George


          
            Sir.
            Department of War, December 29th 1794
          
          I have the honor to submit to your consideration a report upon Indian affairs—If it should be your pleasure to lay the same before the two houses of Congress it would probably produce the bill which is desired.
          Colonel Pickering has made his report upon that part of his business respecting the change of the line—The Secretaries of State and Treasury have perused the same, and been consulted as to the measures proper to be pursued—The Attorney General has it now under consideration—Colonel Pickering will probably in the course of this day have completed his whole report so that the business may be submitted to your consideration tomorrow. I have the honor to be, Sir, with the higest respect, Your obedt Servt
          
            H. Knox
          
        